     Case 2:21-cv-00098-CAS-MRW Document 20 Filed 06/09/21 Page 1 of 1 Page ID #:74




 1

 2                                                                              JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      ECLIPSE SPORTSWIRE,                          Case No.: 2:21−cv−00098−CAS−MRWx
11                                                 Hon. Christina A Snyder Presiding
12
             Plaintiff,
                                                   JUDGMENT
13    v.
14
      CHAT SPORTS, INC., et al.,
15

16           Defendants.

17

18           FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
19    ORDERED:
20           A Judgment in the amount of $33,011.84 is hereby entered against Chat
21    Sports, Inc., a Delaware corporation, and in favor of Plaintiff Eclipse Sportswire, a
22    Maryland sole proprietorship, along with interest in the amount prescribed by
23    statute.
24           IT IS SO ORDERED.
25    Date June 7, 2021                      By:     __
26                                                   Hon. Christina A Snyder
                                                     United States District Judge
27

28                                             -1-
